Filed 6/27/22 P. v. McNamara CA1/1
Reposting correct version
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Appellant,
                                                                        A162828
 v.
 KYLE MATHEW MCNAMARA,                                                  (Mendocino County Super. Ct.
                                                                         No. SCUK-CRCR-2020-36934-
             Defendant and Respondent.
                                                                         001)



         The People appeal from a trial court order denying their motion to
reinstate a charge of perjury against defendant Kyle Mathew McNamara.
We affirm.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         On November 6, 2020, McNamara was arrested for driving under the
influence (DUI). The arresting officer drove McNamara to a friend’s house
and issued a citation.1 McNamara signed the citation, thereby agreeing,
“without admitting guilt,” to appear at an arraignment on December 8, 2020.
(Boldface and capitalization omitted.)


       McNamara was cited under Vehicle Code section 23152,
         1

subdivisions (a) and (b). All subsequent citations are to the Penal Code
unless otherwise indicated.

                                                               1
      Ten days after his arrest, but before the DUI arraignment, McNamara
sought to terminate his probation in two separate misdemeanor cases. In an
accompanying handwritten declaration, which he signed under penalty of
perjury, McNamara stated he had “had no trouble with the law in the last
2 years 9 months or problems with probation.”
      After McNamara was arraigned on the DUI charges, the Mendocino
County District Attorney charged him with perjury, a felony, based on the
theory that the declaration’s statement that he had “had no trouble with the
law” in almost three years was false.2 A preliminary hearing on the perjury
charge was held in May 2021. The officer who arrested McNamara for the
DUI testified, and a copy of the citation was introduced into evidence. The
officer testified that, while he could not recall the exact language he used, he
advised McNamara that signing the citation “was not an admission of guilt”
and “he ha[d] not been charged at that time.” In response to a defense
question whether the officer told McNamara that “he was not in any trouble,”
the officer answered: “Verbatim, I do not remember.” The magistrate also
took judicial notice of the files in the two cases in which McNamara had
sought to terminate his probation.3
      At the conclusion of the preliminary hearing, the magistrate dismissed
the perjury charge. After observing that one of perjury’s elements is that “the
defendant willfully stated that information was true, even though he knew it
was false,” the magistrate continued, “Now, in interpreting that, the Court is
going to make the following factual finding. It doesn’t appear to me that


      2   The perjury charge was brought under section 118, subdivision (a).
      3 The files in the two misdemeanor cases are not part of the record
before us. The record does not reveal if McNamara’s request to terminate
probation was contested, but the People represented below that it was
granted on November 23, 2020.

                                        2
[McNamara] knew the information in his declaration was false. [¶] He was
given a—he signed a citation indicating that he is not admitting guilt, and
that he is just simply agreeing to appear in court. [¶] He’s presumed
innocent, so it’s a reasonable interpretation of his statement to believe that
he’s not in trouble with the law. [¶] He hasn’t been convicted.” The
magistrate opined that “this is a hyper-technical prosecution for perjury” and
dismissed the charge based on the lack of evidence that McNamara knew the
statement was false.
      The People then filed a motion in the trial court to reinstate the charge.
The motion was denied, and this appeal followed.
                                       II.
                                  DISCUSSION
      A.    General Legal Standards
      Preliminary hearings are presided over by magistrates.4 (See Cal.
Const., art. I, § 14; § 739.) “A magistrate’s function at a felony preliminary
hearing is to determine whether there is ‘sufficient cause’ to believe [the]
defendant guilty of the charged offense. (§§ 871, 872, subd. (a).) ‘Sufficient
cause’ means ‘ “reasonable and probable cause” ’ or ‘a state of facts as would
lead a [person] of ordinary caution or prudence to believe and conscientiously
entertain a strong suspicion of the guilt of the accused.’ ” (People v.
Abelino (2021) 62 Cal.App.5th 563, 573 (Abelino).)
      “ ‘Within the framework of [the magistrate’s] limited role, . . . the
magistrate may weigh the evidence, resolve conflicts, and give or withhold



      4 Magistrates have limited powers conferred mostly by statute. “ ‘[A]
superior [court] judge, when sitting as a magistrate, possesses no other or
greater powers than are possessed by any other officer exercising the
functions of a magistrate.’ ” (People v. Richardson (2007) 156 Cal.App.4th
574, 584.)

                                        3
credence to particular witnesses.’ ” (People v. Slaughter (1984) 35 Cal.3d 629,
637.) But “the magistrate is not a trier of fact. [The magistrate] does not
decide whether [the] defendant committed the crime, but only whether there
is ‘ “some rational ground for assuming the possibility that an offense has
been committed and the accused is guilty of it.” ’ [Citation.] If the record
shows strong and credible evidence of [the] defendant’s guilt, the magistrate
may reasonably assume the possibility of [the defendant’s] guilt. Thus in
many cases [the magistrate] will not find it necessary to resolve all conflicts
in the evidence, in order to find probable cause to hold the defendant for trial.
The magistrate’s power to decide factual disputes exists to assist . . . [the]
determination of sufficient cause [citation]; if [the magistrate] can determine
that issue without resolving factual conflicts, [the magistrate] may do so.”
(Id. at pp. 637–638.)
      When a magistrate dismisses a charge after the preliminary hearing,
the prosecution may file a motion before the trial court to reinstate it.
(§ 871.5, subd. (a).) If the motion is denied, the People may appeal the ruling.
(§ 871.5, subd. (f).) On appeal, we disregard the trial court’s ruling and
review the magistrate’s ruling. (Abelino, supra, 62 Cal.App.5th at p. 574.)
      The standard we use to review the magistrate’s ruling depends on
whether the ruling turned on a factual or legal determination. “In the
context of dismissal of charges at a preliminary hearing, a court makes a
factual finding when, after resolving evidentiary disputes and/or assessing
witnesses’ credibility, it determines there is no evidentiary support for one or
more elements of a charge. Conversely, a court makes a legal conclusion
when it accepts the prosecution’s evidence, but determines there is
insufficient evidentiary support for one or more elements of a charge.”
(People v. Rowe (2014) 225 Cal.App.4th 310, 318 (Rowe), italics added.) We



                                        4
review factual findings for substantial evidence and legal conclusions de
novo. (People v. Slaughter, supra, 35 Cal.3d at p. 638.)
       B.   The Magistrate Properly Dismissed the Perjury Charge Because
            Probable Cause Was Not Shown as a Matter of Law.
      In relevant part, section 118 provides that “[e]very person who . . .
declares . . . under penalty of perjury . . . and willfully states as true any
material matter which [the person] knows to be false . . . is guilty of perjury.”
(§ 118, subd. (a).) A false statement is “material” in the context of a judicial
proceeding if it could have influenced the outcome. (People v. Hedgecock
(1990) 51 Cal.3d 395, 404–405.) The crime requires proof that the defendant
knew the statement was false and had “the specific intent to declare falsely
under oath or penalty of perjury.” (People v. Viniegra (1982) 130 Cal.App.3d
577, 584, italics omitted; People v. Hagen (1998) 19 Cal.4th 652, 663; see
CALCRIM No. 2640.)
      As we have said, in dismissing the perjury charge the magistrate stated
it made “the following factual finding. It doesn’t appear to me that
[McNamara] knew the information in his declaration was false. [¶] He . . .
signed a citation indicating that he is not admitting guilt, and that he is just
simply agreeing to appear in court.”
      The People argue that the magistrate’s determination amounted to a
legal conclusion that must be reversed. In the alternative, they argue that,
even if the determination is construed as a factual finding, it must be rejected
because it was unsupported by substantial evidence. McNamara responds
that the determination was factual and, regardless, must be upheld under
any standard of review. We agree with the People that the magistrate’s
determination was tantamount to a legal conclusion. But we agree with
McNamara that in light of the uncontroverted evidence, the People failed as a
matter of law to establish probable cause for the perjury charge.


                                         5
      “[D]etermining whether the magistrate made a prohibitive factual
finding is not always clear cut.” (Abelino, supra, 62 Cal.App.5th at p. 575; see
People v. Superior Court (Valenzuela) (2021) 73 Cal.App.5th 485, 497
[distinction does not depend on “ ‘ “magic words” ’ ”]; People v. Superior Court
(Day) (1985) 174 Cal.App.3d 1008, 1015 [distinction “is clear enough in the
abstract, but has posed some difficulty in its practical implementation”].) But
as we have said, a magistrate makes a factual finding when it determines
there is no evidentiary support for one or more elements of a charge after
resolving evidentiary disputes or assessing witnesses’ credibility. (Rowe,
supra, 225 Cal.App.4th at p. 318.) The magistrate here neither resolved
evidentiary disputes nor assessed the credibility of witnesses.
      The evidence presented to the magistrate was not disputed. It was
uncontested that McNamara stated in his declaration that he had “had no
trouble with the law” for the past few years. And it was undisputed that at
the time of the statement he had been cited for, but not charged with or
convicted of, DUI. It was in this context that the magistrate determined that
“a reasonable interpretation of [McNamara’s] statement” was that
McNamara “believe[d] that he[ was] not in trouble with the law.” Although
the magistrate couched the comment in factual terms—i.e., a statement
about what McNamara believed—the magistrate’s ultimate determination is
more properly characterized as a legal conclusion, because it accepted all of
the prosecutor’s evidence and deemed it insufficient to support the charge.
(See Rowe, supra, 225 Cal.App.4th at p. 318; see also People v. Superior Court
(Valenzuela), supra, 73 Cal.App.5th at pp. 496–497.)
      We agree with the magistrate that the evidence was insufficient as a
matter of law to establish probable cause to believe that McNamara willfully
made a statement he knew was false. The statement, given its undisputed



                                       6
context, was both vague (in the sense that people of ordinary intelligence
have to guess at its meaning) and ambiguous (in the sense that the phrase
could have multiple meanings). (See, e.g., People v. French (1933)
134 Cal.App. 694, 699–700 [defendant’s statement that he was “ ‘in need of
assistance’ ” could not constitute perjury because it was not a clear
“statement of fact”].) To some people, “trouble” as used in McNamara’s
statement might mean any contact with the police, regardless of whether the
contact resulted in an arrest, citation, charge, or conviction. To others, it
might mean any contact with the police that resulted in criminal charges
being filed. And to still others, it might mean interactions with the police
that resulted in a conviction and sentence. No person of ordinary caution or
prudence could reasonably infer that a person who was issued a citation, told
he was not admitting guilt, was not charged, and was presumed innocent,
willfully lied by thereafter claiming not to have been in trouble with the law.
      We might have reached a different decision had McNamara stated in
his declaration that he had not been cited by the police, had not been stopped
by the police, or had not had any contact, encounter, or interaction with the
police. And we might have reached a different decision if at the time of the
statement McNamara had already been charged with, or convicted of, the
DUI or another crime. (See, e.g., People v. Paden (1925) 71 Cal.App. 247,
249–250 [perjury conviction upheld where defendant falsely testified he had
never been convicted of a felony].) In other words, we do not conclude that
the statement that one has “had no trouble with the law” can never support a
perjury charge. Here, however, McNamara’s statement, in the
uncontroverted context in which it was made, would not lead a person of
ordinary caution or prudence to reasonably believe and conscientiously




                                        7
entertain a strong suspicion that he was guilty of perjury.5 (See Abelino,
supra, 62 Cal.App.5th at p. 573.)
                                        III.
                                    DISPOSITION
      The order denying the People’s motion to reinstate the perjury charge
is affirmed.




      5  In light of our holding, we need not address McNamara’s argument
that the magistrate’s determination was correct as a matter of law because
his statement was “fundamentally ambiguous” under federal standards. (See
United States v. Camper (9th Cir. 2004) 384 F.3d 1073, 1076; United States v.
Culliton (9th Cir. 2003) 328 F.3d 1074, 1078.)

                                         8
                                          _________________________
                                          Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Wiss, J. *




*Judge of the Superior Court of the City and County of San Francisco,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


People v. McNamara A162828



                                      9